Citation Nr: 0406301	
Decision Date: 03/10/04    Archive Date: 03/19/04	

DOCKET NO.  02-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for emphysema and bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
VARO in Cleveland, Ohio, which confirmed and continued a 
30 percent disability rating for the veteran's bronchitis and 
emphysema.

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

In developing this case, the RO provided the veteran with a 
general letter addressing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) in October 2001.  
However, case law subsequent thereto has indicated that 
notification to the veteran must be very specific as to what 
evidence VA has and exactly what evidence the veteran himself 
needs to provide to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370, 373 (2002).  In the veteran's case, 
notification to him has not met the standard required under 
the Quartuccio and Charles cases.  Accordingly, this 
violation of due process must be addressed before the Board 
can move forward with the claim.  

The Board notes that the veteran has not been accorded a 
pulmonary function testing since 2001.  He and his 
representative have claimed the testing at that time was not 
"factual."  The veteran and his accredited representative 
have asserted that the veteran's disability picture has 
worsened since then and the available evidence is too old to 
adequately and accurately evaluate the state of the veteran's 
respiratory difficulties.  They ask that VA provide the 
veteran with a more current and comprehensive examination.



In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are fully complied with and satisfied.  
The veteran should be specifically told 
of the information or evidence he should 
submit, and of the information or 
evidence that VA will obtain with respect 
to his claim for a higher disability 
rating for his respiratory difficulties.  

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for respiratory disorders since 2002.  
After securing the necessary releases, 
the RO should obtain any records that 
have not been previously secured.  Of 
particular interest are records from the 
Shively VA Health Care Center in 
Louisville, Kentucky.

3.  The RO should then schedule a 
respiratory examination of the veteran by 
an appropriate specialist for the purpose 
of determining the current nature and 
extent of respiratory impairment that may 
be present.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All appropriate 
studies, to include pulmonary function 
testing, should be performed.  The 
examiner should opine as to the severity 
of the impairment attributable to the 
veteran's service-connected pulmonary 
difficulty.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity for a response 
before the record is returned to the 
Board for further review.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this REMAND is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for any scheduled examination 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



